          Case 3:19-cv-01140-JFS Document 19 Filed 09/15/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EBISAEL RIVERA GUADALUPE,

              Plaintiff,                 CIVIL ACTION NO. 3:19-cv-01140

              v.                          (SAPORITO, M.J.)

ANDREW SAUL,1
Commissioner of Social Security,

              Defendant.
                                    ORDER

     AND NOW, this 15th day of September, 2020, in accordance with

the accompanying Memorandum, IT IS HEREBY ORDERED THAT:

     1.      The Clerk of Court shall enter final judgment AFFIRMING

the decision of the Commissioner of Social Security; and

     2.      The Clerk of Court shall CLOSE this case.

                                           s/Joseph F. Saporito, Jr.
                                           JOSEPH F. SAPORITO, JR.
                                           United States Magistrate Judge
Dated: September 15, 2020


1
 Andrew Saul was sworn in as Commissioner of Social Security on June
17, 2019. He is automatically substituted as a party pursuant to Fed. R.
Civ. P. 25(d). See also Section 205(g) of the Social Security Act, 42 U.S.C.
§405(g) (action survives regardless of any change in the person occupying
the office of Commissioner of Social Security). The caption in this case is
amended to reflect this change.
